DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 01/06/2021 is acknowledged. Claims 14-22 are withdrawn as being drawn to a non-elected group and Claims 1-13 are examined herein. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2020 has been considered by the examiner.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both “side channel 28” [see Paras. 0031-0032 of the instant specification] and “at least one elongate central channel electrode 28” [see Para. 0048, 0057-0060]. Note that Fig. 1B identifies two different elements with the same reference character “28” which correspond to the two designations in the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one additional elongate central channel and associated side channels and trapezoidally shaped connecting channels disposed in parallel along a long axis of the DNA extraction device” of instant claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 1, 3, 5-6, and 9 are objected to because of the following informalities: 
Claim 1, line 7: please amend to recite “[[a]]the depth of the elongate central channel” as the channel has a constant depth as indicated in Paras. 0062-0063 of the instant specification. 
Claim 1, lines 16 and 19: please add “is” between “channel” and “open” to recite “…trapezoidally shaped connecting channel is open to the first side channel”. Applicant can alternatively recite wherein the channel “opens to the first side channel”. 
Claim 3, lines 3-4: please amend to recite “[[a]]the depth of the elongate central channel” as outlined above. 
Claim 3, lines 3-4: please amend to recite “[[a]]the depth of the elongate central channel” as outlined above. 
Claims 5-6, line 1: please amend to recite “[[a]]the depth of the elongate central channel” as outlined above.
Claim 9: please amend this claim to recite “one first side channel electrode positioned at an end of the first end portion of the first side channel and [[one]]another first side channel electrode positioned at an end of the second end portion of the first side channel”; and also amend to recite “one second side another second side channel electrode positioned at an end of the second end portion of the second side channel”. It is clear from the instant specification and figures that there are two distinct electrodes on both sides of the “first side channel” and the “second side channel”, however the recitation of “one first side channel electrode” two different times for each end is confusing. Examiner suggests incorporating “one” and “another” (or some variant) to clarify such two distinct electrodes for each side. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the trapezoid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 depends from claim 1, which previously recites “a first trapezoidally shaped connecting channel” and “a second 
Claim 13 recites “at least one additional elongate central channel and associated side channels and trapezoidally shaped connecting channels disposed in parallel along a long axis of the DNA extraction device”. A review of the instant specification and drawings (see drawing objection above) do not provide any details regarding the configuration of the additional channels. The claim is indefinite because 1) it is unclear if the “long axis” of instant claim 13 is the same as the “major axis” of instant claim 1, 2) it is unclear if the “disposed parallel along a long axis” is referring to the connecting channels being disposed parallel to the additional central channel or if the Applicant is claiming that the entire additional channel are disposed parallel to the entire channels of instant claim 1, and 3) the claim further limits the “DNA extraction device of claim 1” but then recites that the additional channels are located “parallel along a long axis of the DNA extraction device” (i.e., it’s not clear if the elements of claim 13 are actually part of the “DNA extraction device” or if they are merely located “parallel along a long axis of the DNA extraction device” as claimed in instant claim 13. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamm et al. (US 2014/0057311 A1) in view of Harrold et al. (US 2011/0174623 A1).
Regarding claims 1-2, Kamm discloses a device (microfluidic device [abstract]) comprising:
a substrate (a substrate such as a PDMS substrate [Paras. 0055, 0081, 0162; Figs. 1-4]) defining:
an elongate central channel defining a major axis, wherein a width of the elongate central channel measured perpendicular to the major axis and in a major plane of the substrate is greater than a depth of the elongate central channel measured perpendicular to the major axis and perpendicular to the major plane of the substrate (the central gel channel that defines a major axis running along the length of the gel channel wherein the width is 900 μm measured perpendicular to the length is greater than a depth of the gel channel wherein the depth is 120μm measured perpendicular to the length [Paras. 0096-0098; Fig. 1]), and wherein [the] depth of the elongate central channel is less than about 15 times a diameter of a cell to be introduced in the elongate central channel (this limitation further limits the sample (i.e. the cell size) but fails to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" [MPEP 2115]. Since the claims further limit the size of the cell (material worked upon) but fails to limit the device (by a structure being claimed), the limitations of the claim have no patentable weight. Alternatively, the limitation can be interpreted as an intended is, not what a device does [MPEP 2114(II)]. The intended use of the device to measure cells that are a certain size relative to the depth of the central channel further limits the intended use of the device rather than the structure itself.]);
a first side channel adjacent to the elongate central channel on a first side of the major axis (a top channel is adjacent to the gel channel on a first side of the gel channel/major axis [Figs. 1-4]);
a second side channel adjacent to the elongate central channel on a second side of the major axis, wherein the second side is opposite the first side (a bottom channel is adjacent to the gel channel on a second side of the gel channel/major axis and is opposite the top channel [Figs. 1-4]);
a first trapezoidally shaped connecting channel connecting the first side channel and the elongate central channel, wherein a smaller parallel side of the first trapezoidally shaped connecting channel [is] open to the first side channel (trapezoidal posts are formed between the gel channel and the top channel that form trapezoidal openings wherein the small parallel side of the trapezoidally shaped connecting channel is open to the top side channel [Paras. 0028, 0072, 0078-0081, 0092-0094; Figs. 1-3]);
a second trapezoidally shaped connecting channel connecting the second side channel and the elongate central channel, wherein a smaller parallel side of the second trapezoidally shaped connecting channel [is] open to the second side channel (trapezoidal posts are formed between the gel channel and the bottom 
Kamm teaches the use of pressures/pumps to manipulate the various fluid/gel streams [Paras. 0035, 0039, 0041-0042, 0058, 0093-0094, 0129], and thus is silent on the use of electrophoretic fluid flow. Kamm therefore fails to teach “at least one first side channel electrode; at least one second side channel electrode; and a voltage source connected between the at least one first side channel electrode and the at least one second side channel electrode”, of instant claim 1, and “further comprising at least one elongate central channel electrode”, of instant claim 2. 
Harrold teaches a microfluidic device for manipulating analytes through microchannels [abstract; 0002] wherein each reservoir of the microfluidic system comprises an electrode in electrical communication with the reservoir and electrically connected to an AC/DC power supply [Paras. 0054, 0114; Figs. 1-3, 5-12, 22]. Harrold further teaches that the use of electrodes and a power supply provides the ability to use field gradients to concentrate and purify analytes in samples, including gradients formed by application of both DC and AC fields simultaneously along one or more channels of a channel device [Para. 0064]. Harrold teaches that “Essentially any analyte that can be polarized in an electric field, e.g., molecules or suspended particles, can be manipulated using generated field gradients. The inventors hereof have found that polarizable analytes can be attracted to regions of high field gradients, such as those generated near electrode edges and/or at corners of microfluidic channels. Further, in some cases, polarizable analytes can be repelled from regions of high field gradient. Attraction to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kamm to include electrodes disposed in all of the reservoirs (i.e., in each reservoir of the “first side channel” and the “second side channel”) and an AC/DC power supply because Harrold teaches that the use of electrodes and a power supply can be used to induce an electric field that allow for the manipulation or concentration of analytes according to the electric field gradient that forms along the channel and that essentially any analyte can be polarized in the electric field and manipulated using the generated field gradient [Para. 0064]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding electrodes and a power supply to induce an electric field along the channels is well known in the field of microfluidic devices and would have the obvious and predictable result of allowing the user to manipulate the particles in the device according to the induced electric field) [MPEP 2143(A)]. 
Note: The preamble "DNA extraction" is a statement of intended use that does not further limit the claimed invention [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than 
Regarding claim 3, Kamm teaches wherein the width of the smaller side of the trapezoidally shaped connecting channel is approximately equal to the depth/height of the gel channel (120μm spacing and 120μm height as shown in Fig. 1). Kamm therefore fails to teach in any embodiments wherein “a width of the smaller parallel side of the first trapezoidally shaped connecting channel and a width of the smaller parallel side of the second trapezoidally shaped connecting channel are greater than the depth of the elongate central channel”.
However, Kamm teaches wherein the width of the connecting channel and the height of the gel channel are result effective variables. Specifically, Kamm teaches that “the distance between successive posts in a gal cage, the height and width of a gel cage/channel, and the length of the gel case region determine the probability of successfully filling the gel region and therefore manufacturing the device”. Kamm further discloses wherein the distance between posts can range from about 1 μm to about 500 μm and the height of the gel channel can be from about 20 μm to about 1000 μm. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the width of the channel opening at 
Furthermore, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties [MPEP 2144.05 (I)]. The Examiner takes the position that utilizing a device wherein the width of the connecting channel opening is roughly equal to the height of the gel channel would not perform differently than instances wherein the connecting channel opening is marginally larger (i.e., 121μm connecting channel opening and 120 μm depth (reads upon instant claim) would not perform differently than 120 μm connecting channel and 120 μm depth as reported in Kamm). 
Regarding claim 4, Kamm further discloses wherein an internal angle of the trapezoid is about 60° (the internal angle is about 60° [Para. 0079]).
Regarding claims 5-6, these limitations further limit the sample (i.e. the cell size) but fails to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" [MPEP 2115]. Since the claims further limit the size of the cell (material worked upon) but fails to limit the device (by a structure being claimed), the limitations of the claim have no patentable weight. Alternatively, the limitation can be interpreted as an intended use limitation whereby the limitation further limits the intended use of the device (i.e., to measure certain cell sizes). Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. The intended use of the device to measure cells that are a certain size relative 
Regarding claim 7, Kamm further discloses wherein the first side channel comprises a central portion defining a first side channel major axis extending generally parallel to the major axis of the elongate central channel, a first end portion extending from a first end of the central portion and diverging from the major axis of the elongate central channel, and a second end portion extending from a second end of the central portion and diverging from the major axis of the elongate central channel (the top channel has a central portion that is parallel with the gel channel, a first end that extends from the left side of the central portion and diverges away from the central portion (to the media port) and a second end portion that extends from the right side of the central portion and diverse away from the central portion (to the cell seeding port) [Fig. 1]). 
Regarding claim 8, Kamm further discloses wherein the second side channel comprises a central portion defining a second side channel major axis extending generally parallel to the major axis of the elongate central channel, a first end portion extending from a first end of the central portion and diverging from the major axis of the elongate central channel, and a second end portion extending from a second end of the central portion and diverging from the major axis of the elongate central channel (the bottom channel has a central portion that is parallel with the gel channel, a first end that extends from the left side of the central portion and diverges away from the central portion (to the media port) and a second end portion that extends from the right side of 
Regarding claim 9, Kamm, as modified by Harrold above, further teaches wherein the at least one first side channel electrode comprises two first side channel electrodes, one first side channel electrode positioned at an end of the first end portion of the first side channel and one first side channel electrode positioned at an end of the second end portion of the first side channel, and wherein the at least one second side channel electrode comprises two second side channel electrodes, one second side channel electrode positioned at an end of the first end portion of the second side channel and one second side channel electrode positioned at an end of the second end portion of the second side channel (Kamm, as modified by Harrold above, teaches wherein each of the reservoir chambers comprise electrodes and thus each of the reservoirs of Kamm would include electrodes including at each end portion of each one of the top and bottom channels [see Kamm Fig. 1 and Harrold Figs. 1-3, 5-12, 22]).
Regarding claims 10-11, Kamm, as modified by Harrold above, further teaches wherein the voltage source comprises a DV voltage source, of instant claim 10, and wherein the voltage source comprises an AC voltage source, of instant claim 11 (Kamm, as modified by Harrold, comprises an AC/DC voltage source as outlined in the rejection of claim 1 [See Harrold Paras. 0054, 0114; Figs. 1-3, 5-12, 22]).
Regarding claim 12
Regarding claim 13, Kamm further discloses the device further comprising at least one additional elongate central channel and associated side channels and trapezoidally shaped connecting channels disposed in parallel along a long axis of the DNA extraction device (the device can be formed as a multiplexed device with plural gel regions that are parallel with one another with subsequent side chambers for each gel channel [Para. 0051; Figs. 26A-26B]). Furthermore, to incorporate multiple gel channel/side channels in the same substrate instead of only a single gel channel/side channels would constitute a mere duplication of parts that would yield the predictable result enabling multiple analysis of various samples simultaneously [see Kamm Para. 0051]. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brahmasandra et al. (SN Brahmasandra, VM Ugaz, DT Burke, CH Mastrangelo, MA Burns, Electrophoresis in Microfabricated devices using photopolymerized polyacrylamide gels and electrode-defined sample injection, Electrophoresis 22 (2001) 300-311), Huang et al. (CP Huang, J Lu, H Seon, AP Lee, LA Flanagan, HY Kim, AJ Putnam, NL Jeon, Engineering microscale cellular niches for three-dimensional multicellular co-cultures, Lab Chip 9 (2009) 1740-1748), Pavesi et al. (A Pavesi, G Adriani, A Tay, ME Warkiani, WH Yeap, SC Wong, RD Kamm, Engineering a 3D microfluidic culture platform for tumor-treating field applications, Sci. Rep. 6 (2016) 26584), and Dubrow (US 7,081,190 B2) disclose a microfludic device Farahat et al. (WA Farahat, LB Wood, IK Zervantonakis, A Schor, S Ong, D Neal, RD Kamm, HH Asada, Ensemble analysis of angiogenic growth in three-dimensional microfluidic cell cultures, PlosOne 7(5) (2012) e37333) disclose a microfluidic device similar in structure to that of Kamm used in the rejection above. Hammack et al. (WO 2017/087908 A1) disclose the use of plural electrodes in reagent chambers of a microfluidic device with DC and/or AC power supplies for analyte manipulation. Tagenfeldt et al. (US 2017/0252743 A1) disclose a microfluidic device comprising a main channel with two side channels that are parallel with and in communication with the main channel. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSHUA L ALLEN/Examiner, Art Unit 1795